DETAILED ACTION
Status of the Application
Claims 1-15, 21-24, and 26 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 05/24/2021 .
Claims 16-20, 25, and 27-44 have been canceled.
Claims 1-15, 21-24, and 26 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10 are directed towards an apparatus and claims 23, 24, 26 are directed towards a non-transitory computer readable medium, both of which are among the statutory categories of invention.
Claims 1-8, 10, 23, 24, and 26 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-8, 10, 23, 24, and 26 , under Step 2A claims 1-8, 10, 23, 24, and 26 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-8, 10, 23, 24, and 26 , the independent claims (claims 1 and 23) are directed to the managing of sales data (e.g. aggregate marketing and sales data; classify data; requesting information; providing information). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations). The commercial or legal interactions are entered into when the marketing and sales data is collected . If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – memory, processors, apparatus, computer readable medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0041) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as memory, processors, apparatus, computer readable medium. When considered individually, the memory, processors, apparatus, computer readable medium claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0013]) “the store information may be collected and reported to the market research entity 108 by the data collector(s) 106. In some examples, the store information may be collected by the market research entity 108 independent of the data collector(s) 106 .” [0017] “such data collectors 106 with store owner applications 114 correspond to portable computing devices (e.g., smartphones, tablets, etc.) that may be carried by personnel within the store 104 similar to the portable computing devices carried by auditors sent by the market research entity 108. Additionally or alternatively, in some examples, data collectors 106 with store owner applications 114 correspond to desktop computers that may be maintained at a fixed location within the store 104 (or at a remote location) with access to marketing and sales data associated with produces sold at the store 104. ”  ([0031])  “i multiple different machine learning models may be implemented to generate different predictions. In some examples, the different predicted values may be combined through weighted aggregation. ” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 24 directed to iteratively determining the estimated managing of sales data.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations). . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 6-8, 10, 26 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 20090259509, Landvater.

Referring to Claim 1, Landvater teaches an apparatus comprising:
at least one memory:
instructions (
Landvater: Sec. 0103, benchmarking of system 20 was performed using a single server manufactured by Dell Computer Corporation having two 500 MegaHertz microprocessors sold by Intel Corporation under the trademark PENTIUM and having the X86 instruction set used in such microprocessors sold in the year 2000, and 1 Gigabytes of transient memory);
at least one processor to execute the instructions to:
aggregate marketing and sales data into a pool of data packets associated with different stores, the data packets including information associated with sales of a particular product sold at corresponding ones of the different stores (
Landvater: Sec. 0031, Supplier 24 could be any one of the following facilities: a retail supplier, a satellite supplier, a retail depot, a wholesaler, an independent distributor, a manufacturer's supplier, or a manufacturer's plant. Manufacturer 25 could be any one of the following facilities: a manufacturer's distribution center, a wholesaler, an independent distributor, a manufacturer's supplier, or a manufacturer's plant. For purposes of illustration, this third level in the supply chain will be generally referred to as manufacturer 25, recognizing that this level could be any of a number of different types of facilities, depending on the supply chain for a particular product.
Landvater: Sec. 0031, There are any number of other permutations of this supply chain, each of which may be appropriate to the distribution of a particular product to a retail store or stores. The important element is not the specific structure of the supply chain for a particular product at a particular store, or the number of levels in the supply chain, but rather the fact that multiple customer-supplier relationships exist in the supply chain, and these can be integrated into a single planning and replenishment network
Landvater: Sec. 0044, Referring to FIGS. 2 and 8, it is a fact that many retail stores 23 sell relatively low volumes for many of the products they stock. For example hot sauce may only sell eighteen units per year. It is difficult to say exactly when one of these bottles of hot sauce will sell);
Landvater describes the aggregate of sales data for various and particular stores and sold products which is similar to the Applicants specification at 0012.

classify different ones of the data packets into either an accurate data packet set or an inaccurate data packet set (
Landvater: Sec. 0059, planned replenishment orders which are calculated without accounting for the future changes in shelf configuration will be inaccurate. 
Landvater: Sec. 0081, this seasonal profile or pattern may optionally be applied to more accurately represent the placement of these integer representations of the forecast, and hence replenishment shipments (assuming no excess inventory exists at the retail store), on a particular date. );
Landvater describes data being categorized into accurate and inaccurate data based on demand, forecast, and/or safety stock.


determine whether to request replacement information for a first data packet in the inaccurate data packet set (
Landvater: Sec. 0097, The analyst can maintain database 36 without leaving this display. The database maintenance drop-down menu 518 allows access to the different database tables. This would be used, for example, to correct the missing or incorrect category record);
Landvater describes the correcting of incorrect data in which the Examiner is interpreting this as replacement of inaccurate data.

in response to a determination to request the replacement information, cause transmission of a request to a data collector to provide the replacement information (
Landvater: Sec. 0070, a database maintenance transaction to override the forecast, system 20 will update the database and also immediately recalculate the projected sales. Similar updating is provided upon the occurrence of other transactions that would invalidate the projected sales. Also, projected replenishment shipments are re-planned upon the occurrence of transactions that would invalidate the planned replenishment shipment.
Landvater : Sec. 0103, Most of the processing for system 20 is done in large batch processing runs, typically in the middle of the night, although the system can also be run in a continuous mode. This includes updating the on-hand balance through the perpetual inventory system 92, recalculating forecasts in the forecasting system 100, and recalculating planned replenishment shipments in the replenishment system 200. In the course of this processing, the processes described above are used to meet the needs of retail organization).
Landvater describes the updating of invalid/inaccurate data..

Referring to Claim 2, Landvater teaches the apparatus of claim 1, wherein the at least one processor is to, in response to a determination not to request replacement information for the first data packet, generate simulated information for the first data packet based on the information for ones of the data packets in the accurate data packet set (
Landvater: Sec. 0072, Such distribution provides a valid simulation of reality, which is then used to plan for products at the supplier (either distribution center, wholesaler, or manufacturer), to plan for transportation (weight and cube), to plan for capacity (hours needed to receive the products and hours needed to pick and ship the products), and to do financial planning (projections of sales, purchases or replenishment shipments, inventory levels, gross margins, and so on).
Landvater: Sec. 0074, An important concept in this specialized logic is to distribute shipments of low-volume products over the forecast time period so as to simulate actual demand for a product. ).
Landvater describes the execution of simulation based on gathered and inputted data.

Referring to Claim 3, Landvater teaches the apparatus of claim 1, wherein the information is collection information, the data packets further include store information indicative of characteristics of corresponding ones of the different stores, and the at least one processor is to:
classify the pool of data packets into different data packet groupings based on the store information, each of the different ones of the data packets in the accurate data packet set and each of the different ones of the data packets in the inaccurate data packet set associated with a same first data packet grouping (
Landvater: Sec. 0059, planned replenishment orders which are calculated without accounting for the future changes in shelf configuration will be inaccurate. 
Landvater: Sec. 0060, The current and future shelf configurations are stored in database 36. This is done in such a way that shelf-planning systems (or planograms) can be easily interfaced with other aspects of system 20, e.g., replenishment system 200. Database 36 preferably stores the following shelf configuration information: the number of facings (product facing the consumer), the minimum number of rows deep required to create an attractive display, the maximum number of rows deep which will fit in the space allocated to this product, the amount of backroom safety stock (safety stock maintained in a location other than the store shelf), and the date this configuration becomes effective
Landvater: Sec. 0081, this seasonal profile or pattern may optionally be applied to more accurately represent the placement of these integer representations of the forecast, and hence replenishment shipments (assuming no excess inventory exists at the retail store), on a particular date. 
Landvater: Sec. 0098, FIG. 15 illustrates the primary user 502 display for a product or group of products at the supplier 24. In this situation, the forecast graph shows the sum of the projected replenishment shipments to the stores. In the upper right of FIG. 15, a spreadsheet 532 shows what is called the dependent demand information. This provides a listing by date of the stores creating demand on supplier 24. For example, on Sep. 22, 1998, eleven stores are creating a total demand of twelve on suppliers 24 for this product.);
Landvater describes data being categorized into accurate and inaccurate data based on demand, forecast, and/or safety stock. Additionally, the categorized is further analyzed and categorized in groups based on store information.
determine an accuracy of the collection information for ones of the data packets within corresponding ones of the data packet groupings (
Landvater: Sec. 0038, the projected replenishment shipments from the replenishment system 200 for retail stores 23 are summarized and used in place of a statistical forecast. The sum of these projected shipments provides a more accurate projection of demand on suppliers 24 than a statistical forecast based on historical shipments. In some situations, it may be desirable to use a small statistical forecast at this second level of the supply chain.
Landvater: Sec. 0042, The latter can use this information instead of a statistical forecast of customer needs, providing more accurate projections of future shipments to customers… The detailed material and capacity plans in addition to the anticipated customer demands can then be multiplied by the cost and selling price information to provide financial projections which can be used to do cash planning, profit projection, and so on. Manufacturing planning system 300 receives valuable input from system 20 in the form of more accurate projected customer demands.
Landvater: Sec. 0093, Use of the low-volume product logic also provides a more accurate simulation of reality for transportation planning information (weight and cube), whether or not included as an integral aspect of system 20. ).
Landvater describes the determining the accuracy of collected aggregate information.


Referring to Claim 7, Landvater teaches the apparatus of claim 1, wherein the data packets include a channel identifier to indicate a data collection channel through which the information in corresponding ones of the data packets was obtained (
Landvater: Sec. 0035, Describing the invention in somewhat greater detail, FIG. 5 illustrates how system 20 operates at the level of retail store 23 (FIG. 1). A conventional point of sale (POS) system 90 provides sales information in the form of products sold, quantities sold, and date sold. A suitable POS system 90 is sold by Cornerstone Systems of Austin, Tex., and is identified as BEETLE, although nearly any POS system would also work. This POS information is used for two purposes. 
Deal room 110 can provide a mechanism for this information to be entered (e.g., a check box or radio button) and collect all necessary information at the time of order.).
Landvater describes the POS for data collection, as according to the Applicant’s specification at 0026 teaches that a channel identifier can be a POS.

Referring to Claim 8, Landvater teaches the apparatus of claim 1, wherein the at least one processor is to determine whether to request replacement information based on a first limit on a cost for collecting data and on a second limit on a number of different data packets for which replacement information is to be requested (
Landvater: Sec. 0066, If, as part of replenishment planning, the transportation planning and capacity planning numbers are also updated, the incremental computer processing is very small compared to a system where replenishment planning is done in one system and transportation planning and/or capacity planning are done in other systems. This is because one of the most expensive operations in this type of system is accessing and updating the database. If the system accesses and updates the database once for replenishment, transportation, and capacity planning, this is less costly in terms of computer processing than accessing and updating the database once for replenishment planning, again for transportation planning, and yet again for capacity planning.).
Landvater describes updating of data and the cost associated with it, in which the Examiner is interpreting this as the first limit..

Landvater: Sec. 0035, The second is to update the perpetual inventory in perpetual inventory system 92, which permits reduction in the on-hand balance maintained for each product at each location. Product information 94 from a database (not shown) for retail store 23 is also used in calculating the sales forecasts. Product information 94 includes product descriptions, on-hand product inventory and parameters used in forecasting and replenishment such as typical shipping quantities, time periods to use in forecasting, and so on.
Landvater: Sec. 0066, If, as part of replenishment planning, the transportation planning and capacity planning numbers are also updated, the incremental computer processing is very small compared to a system where replenishment planning is done in one system and transportation planning and/or capacity planning are done in other systems. 
Landvater describes the number of entities for updating information as an another limit.

Referring to Claim 9, Landvater teaches the apparatus of claim 8, wherein the at least one of the first limit or the second limit is autonomously adjusted over time using a machine learning model (
Landvater: Sec. 0083, System 20 puts more or less integer representations of forecasts in a particular week through the use of an adjustment for the first forecast representation and an accumulator for the subsequent forecast representations, although other mechanisms could also be used. The adjustment works by accumulating the weekly percentages for the forecast period. For example, in a situation where a product sells at a nearly uniform rate throughout the year, the weekly percentages would be somewhat less than 2% per week (100%/52). Therefore, for a forecast period of 90 days for example, the sum of these percentages might be 25%. The adjustment calculation then applies the random number to the accumulated total. For example, if the sum of the weekly percentages for a given product in the forecast period is 25%, and the random number for the product is 0.5, then the calculation yields 12.5%. This calculated number is used to determine where to place the integer representation of the forecast. The logic starts at the beginning of the forecast time period, and begins to accumulate the weekly percentages. When the sum of these percentages equals or exceeds the calculated number (12.5% in the example above), the date of that week becomes the date of the integer representation of the forecast. In understanding the intent of this logic, it is helpful to consider three situations.).
Landvater describes the automation of adjusting and updating of data.

Referring to Claim 10, Landvater teaches the apparatus of claim 1, wherein the at least one processor is to determine whether to request replacement information based on event information associated with at least one of a product or a store associated with the first data packet (
Landvater: Sec. 0070, Alternatively, system 20 may be operated in continuous mode. As transactions for a product happen and are processed, the forecasting and replenishment shipment planning processes discussed above for each transaction are executed, and if appropriate, the product is immediately re-forecast or re-planned. For example, following a point-of-sale transaction system 20 will reduce the on-hand balance as discussed above, and also immediately recalculate the planned replenishment shipments for the product. Or, following a database maintenance transaction to override the forecast, system 20 will update the database and also immediately recalculate the projected sales. Similar updating is provided upon the occurrence of other transactions that would invalidate the projected sales. Also, projected replenishment shipments are re-planned upon the occurrence of transactions that would invalidate the planned replenishment shipment.).
Landvater describes the updating of information based on the event that the products are going through.

Referring to Claim 11, Landvater teaches the apparatus of claim 1, wherein the at least one processor is to execute a machine learning model to determine whether to request replacement information (
Landvater: Sec. 0069, System 20 may be operated in batch mode or continuous mode. In batch mode, transactions happen and are processed and then the forecasting and replenishment shipment planning processes discussed above are executed. For example, a point-of-sale transaction would reduce the on-hand balance for a product which, because a transaction occurred relative to such product, would be replanned in the next batch run. Typically, replanning occurs in batch mode only for those products that underwent a transaction since the last batch processing. While batch mode processing is typically conducted once a day, it may be conducted more frequently or less frequently.
Landvater: Sec. 0070, Alternatively, system 20 may be operated in continuous mode. As transactions for a product happen and are processed, the forecasting and replenishment shipment planning processes discussed above for each transaction are executed, and if appropriate, the product is immediately re-forecast or re-planned. For example, following a point-of-sale transaction system 20 will reduce the on-hand balance as discussed above, and also immediately recalculate the planned replenishment shipments for the product. Or, following a database maintenance transaction to override the forecast, system 20 will update the database and also immediately recalculate the projected sales. Similar updating is provided upon the occurrence of other transactions that would invalidate the projected sales. Also, projected replenishment shipments are re-planned upon the occurrence of transactions that would invalidate the planned replenishment shipment.).
Landvater describes the updating of information based on the event that the products are going through, wherein the products are going through a batch or continuous process, as the Examiner is interpreting this as machine learning .

Claims 12-14, 21, and 22 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3, 10, and 11.  

Claims 23 and 24 recite limitations that stand rejected via the art citations and rationale applied to claims 1 and 2. Regarding at least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor (
Landvater: Sec. 0033, Computer 28 includes processor 30, persistent memory 32, transient memory 34, a database 36 of product and other information is stored in persistent memory 32, and a user interface 40. Persistent memory 32 has a relatively high capacity, and a relatively slow access time, and includes memory such as magnetic or optical disk drives.)



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 15, and 26 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20090259509, Landvater to hereinafter Landvater in view of United States Patent Publication US 20140067470, Richter 


Referring to Claim 4, Landvater teaches the apparatus of claim 1, wherein the information in the data packets corresponds to actual collection information, and the at least one processor is to:
Landvater and Richter both teach generate predicted collection information (
Landvater: Sec. 0104, New forecasts are typically generated in any given day for only some of the products stored in database 36. However, the forecast that forecasting system provides for any given day covers all products stored in database 36, not just those where a net change occurred. For products with respect to which a net change did not occur, the last-generated forecast is used. It is also to be appreciated that replenishment system 200 does typically perform replenishment planning with respect to just the set of products that underwent a net change in connection with generation of the forecast used by the replenishment system. 
Richter : Sec. 0125, Blocks 1554-1558 may be executed for each sales transaction. If the aggregate model accurately predicts the outcome of the sales transaction (block 1554) and the transaction has a high quality score (block 1556), then a positive metric score is assigned for the transaction (block 1558).);

Landvater does not explicitly teach determine a discrepancy between the predicted collection information and the actual collection information; determine an accuracy of the actual collection information based on the discrepancy, the classifying of the different ones of the data packets into either the accurate data packet set or the inaccurate data packet set based on the accuracy of the actual collection information
	However, Richter teaches these limitations
determine a discrepancy between the predicted collection information and the actual collection information (
Richter: Sec. 0131, Calculate difference between Learned Model and Actual data..
Richter: Sec. 0156, The aggregation weights of the different methods are adjusted based upon the success or failure of the particular method's predicted data vs. actual data.
Richter: Sec. 0191, This analysis allows the predictive modeling of the sales strategy and compares it to the user entered expected conversion rates from one stage to the next.);

determine an accuracy of the actual collection information based on the discrepancy, the classifying of the different ones of the data packets into either the accurate data packet set or the inaccurate data packet set based on the accuracy of the actual collection information (
Richter: Sec. 0123, Blocks 1544-1550 are repeated for each learning algorithm, and for ‘n’ time steps within each learning algorithm. At block 1544, a random sales transaction is selected. At block 1546, if the randomly selected sales transaction fits the selected ‘Goal’ model, then the ‘Goal’ model weight is reinforced. At block 1548, if the randomly selected sales transaction fits the selected ‘Previous Data’ model, then a ‘Previous Data’ model weight is reinforced. At block 1550, if the randomly selected sales transaction fits the ‘Current Data’ model, the a ‘Current Data’ model weight is reinforced.
Richter: Sec. 0124, At block 1552, an aggregate model is formed by combining each level of the ‘Goal’, ‘Previous Data’ and ‘Current Data’ models using the learned weights.
Richter: Sec. 0125, Blocks 1554-1558 may be executed for each sales transaction. If the aggregate model accurately predicts the outcome of the sales transaction (block 1554) and the transaction has a high quality score (block 1556), then a positive metric score is assigned for the transaction (block 1558).).
Richter describes comparing of actual and predicted data. Then data is categorized into several groups which each have their own leave of accuracy.

Landvater and Richter are both directed to the analysis of sales data (See Landvater at 0100, 0102; Richter at 0013, 0088, 0139). Landvater discloses that additional elements, such as forecasting can be considered (See Landvater at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Landvater, which teaches detecting and repairing processed sales information problems in view of Richter, to efficiently apply analysis of sales to enhancing the capability to compare actual and predicted data. (See Richter at 0014, 0131, 0156).


Referring to Claim 5, Landvater teaches the apparatus of claim 4, wherein the actual collection information includes simulated collection information (
Landvater: Sec. 0074, specialized logic is to distribute shipments of low-volume products over the forecast time period so as to simulate actual demand for a product. ).

Referring to Claim 6, Landvater teaches the apparatus of claim 4, wherein the accuracy of the actual collection information is based on event information associated with at least one of the particular product or the corresponding store associated with the first data packet (
Landvater: Sec. 0074, specialized logic is to distribute shipments of low-volume products over the forecast time period so as to simulate actual demand for a product. One approach for achieving such distribution is through the use of probability and seasonality of the product. More particularly, planned replenishment shipments for each product may be determined based on a combination of a random number for the product and the selling profile for the product over the course of the year.).
Landvater describes the analyzing of an event, such as a time period for particular products, which includes determining the accuracy for actual collected information..

Claims 15 and 26 recite limitations that stand rejected via the art citations and rationale applied to claims 4.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al., U.S. Pub. 20020026380, (discussing the analysis of ecommerce and in-person shopping. ).
Hsieh et al., W.O. Pub. 2020027950, (discussing the concierge service for online shopping).
Bapat et al., Evolutionary food quality and location strategies for restaurants in competitive online-to-offline food ordering and delivery markets: An agent-based approach, https://doi.org/10.1016/j.ijpe.2018.05.008, International Journal of Production Economics, 2019  (discussing the shopping online for food and the delivery process.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624